Citation Nr: 1635358	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-12 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for vitiligo (claimed as a skin condition), to include as a result of Agent Orange (herbicide) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 1970.  He is the recipient of the Combat Action Ribbon, among other medals and decorations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).  

In March 2016, the Veteran testified in a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his skin condition is related to herbicide exposure during active duty service.  The Veteran further claims in his March 2016 Board hearing that he had no family history of vitiligo.  

In this case, the Veteran's DD 214 notes he served in Vietnam, and the Board concedes he qualifies for the presumption of exposure to herbicides, including Agent Orange.  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.

Post-service records reveal that an August 2007 treatment record from Dr. D.L.T. notes a biopsy of the Veteran's skin revealed changes consistent with vitiligo.  A September 2013 statement from Dr. D.L.T. notes that the Veteran had a diagnosis of vitiligo.  He further stated "[t]he cause of vitiligo is unknown, but research suggests that it may arise from autoimmune, genetic, oxidative stress, neural, or viral causes.  The incidence worldwide is less than 1%.  The most common form is non-segmental vitiligo, which tends to appear in symmetric patches, sometimes over large areas of the body."  

An October 2013 statement from Dr. T.A.S. notes the Veteran was his patient and had been diagnosed with vitiligo.  He also stated "[i]t is an autoimmune disease that can result from exposure to chemicals and environmental toxins.  These factors can stimulate progression of the disease."

In March 2016, the Veteran submitted online articles discussing the symptoms of vitiligo, how the cause of vitiligo is unknown, and how melanoma and other skin cancers may be related to pesticide use.  

VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

Here, the evidence includes a diagnosis of vitiligo indicating a current disability, Dr. T.A.S.'s professional statement indicating, at least, a possible association between the current disability and exposure to herbicides, and the Board concedes the Veteran was exposed to Agent Orange during active duty service that satisfies the in-service element of the McLendon test.  Thus, the evidence of record warrants remand for an examination.


Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the record all VA treatment records from Beckley since March 2016. 

2. Then, schedule the Veteran for a VA examination to address the nature, symptoms, and etiology of his skin disability.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran or testing deemed necessary, the examiner should address the following:  

Whether it is at least as likely as not (50 percent probability or greater) that any current vitiligo was incurred in or otherwise related to the Veteran's military service, including exposure to herbicide agents (e.g. Agent Orange).

In answering this question, the examiner should note that it has been conceded that the Veteran was exposed to herbicide agents during his active service. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  Simply stating that there is no relationship to Agent Orange exposure because vitiligo is not on the presumptive list is NOT a sufficient rationale. 

A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

